Citation Nr: 0211398	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-18 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
(West 1991 & Supp. 2001) for numbness of the right side of 
the face as a result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

The veteran also initiated an appeal of a 10 percent 
disability evaluation assigned for a tracheostomy scar; 
however, in a statement received by the RO in May 1999, the 
veteran withdrew his appeal of that issue and advised the RO 
that he no longer desired a VA Travel Board hearing.  The 
Board also notes that the other issues on appeal regarding 
entitlement to compensation under 38 U.S.C.A. Section 1151 
were resolved in favor of the veteran in July 2001 and 
February 2002 rating decisions of the RO and are no longer on 
appeal.

The issue remaining on appeal was initially before the Board 
in January 2001.  It was remanded to the RO for additional 
development.  The RO successfully completed the requested 
development, but the issue remains denied.  As such, this 
matter has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran complains of intermittent numbness of the 
right side of his face.

3.  Right-sided facial numbness has not been diagnosed as a 
disability resulting from VA treatment.

4.  The medical opinion of record does not link the veteran's 
complaints of intermittent right-sided facial numbness to the 
treatment received during 1990 VA hospitalizations or VA 
treatment thereafter.

CONCLUSION OF LAW

Right-sided facial numbness is not a result of hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA.  38 U.S.C.A. § 1151 (West Supp. 
2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the veteran's remaining claim on 
appeal has proceeded in accordance with the provisions of the 
law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
information provided to the veteran in the statement of the 
case and supplemental statement of the case satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him both 
a general physical examination and a dental/oral examination 
with the express instruction that the examiners render an 
opinion as to the possibility of the veteran's complaints 
being a result of VA treatment.  It appears that all known 
and available medical records relevant to the issue remaining 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.    

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran has participated in the development of 
the claim on appeal subsequent to the Board's January 2001 
remand and has made no additional arguments in favor of his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

The veteran contends that he developed right-sided facial 
numbness, among other things, as a result of VA surgery in 
July 1990 to repair a mandible fracture and subsequent 
surgery in October 1990 to remove the surgical hardware.  
Treatment records do not show treatment for right-sided 
facial numbness.

Upon VA general examination in May 2001, the veteran 
complained of pain in his jaw as a result of surgeries in 
1990 to repair a fracture.  There was no evidence of 
deformity of the right side of the veteran's mouth nor of his 
right fifth nerve found upon examination.  The examiner did 
find, however, minimal hypesthesia in the mandibular branch 
of the left fifth nerve.  The veteran was noted to have an 
essentially normal function of the mouth and very minimal 
defect resulting from damage to the left mandibular nerve.

Also in May 2001, the veteran underwent VA dental/oral 
examination and complained of nerve damage to his left jaw, 
muscle damage to his mouth, and intermittent numbness on the 
right side of his face, all of which he attributed to 
surgical treatment at VA in 1990.  Upon examination, the 
veteran was found to have generalized myofascial pain and 
possible sensory dermatomal hyperesthesia as well as 
paresthesia or decreased sensation of the left second 
division of the trigeminal nerve distribution.  Right-sided 
facial numbness was not present and the examiner opined that 
the veteran's complaints of intermittent right-sided facial 
numbness were unlikely to be due in part to previous injuries 
sustained as a result of VA surgical treatment.

In pertinent part, at the time of the United States Supreme 
Court (Supreme Court) decision in the case of Brown v. 
Gardner, 115 S. Ct. 552 (1994), 38 U.S.C.A. Section 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  In Gardner, the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. Section 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. Section 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. Section 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. Section 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
The Supreme Court also held that not every "additional 
disability" was compensable and the validity of the remainder 
of 38 C.F.R. Section 3.358 was not questioned.  See Brown v. 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment .... VA's action is not the cause of the disability 
in those situations."  In sum, the Supreme Court found that 
the statutory language of 38 U.S.C.A. Section 1151 simply 
required a causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable.

Following the Gardner decision, 38 U.S.C.A. Section 1151 was 
revised to provide that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. Section 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. Section 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  38 C.F.R. Section 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  And, 38 C.F.R. 
Section 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. Section 3.358(c)(3), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Following a complete review of the evidence of record, the 
Board finds that while the veteran has complaints of 
intermittent right-sided facial numbness, there has been no 
medical diagnosis of a disability of the right side of the 
face, much less a disability of the right side of the face 
related to the veteran's 1990 VA hospitalizations.  The 
medical opinion of record specifically states that it is 
unlikely that any intermittent complaints of right-sided 
facial numbness is due, even in part, to the veteran's 
treatment at VA for a fractured mandible.  Therefore, because 
compensation is precluded under 38 C.F.R. Section 3.358(c)(3) 
where a disability is not causally related to VA 
hospitalization or medical or surgical treatment, the Board 
must deny the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. Section 1151 for right-sided facial 
numbness.


ORDER

Compensation under 38 U.S.C.A. 1151 for right-sided facial 
numbness as a result of VA surgical treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

